                                          Case 4:20-cv-02136-HSG Document 33 Filed 10/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CRAIG ELLIS,                                     Case No. 20-cv-02136-HSG
                                   8                   Plaintiff,                         ORDER GRANTING MOTION TO
                                                                                          REMAND
                                   9             v.
                                                                                          Re: Dkt. No. 31
                                  10     CLARK CONSTRUCTION GROUP-
                                         CALIFORNIA, INC., et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pending before the Court is Plaintiff Craig Ellis’s motion to remand this action. Dkt. No.

                                  14   31. On October 28, 2020, Defendants Clark Construction Group – California, Inc., Clark

                                  15   Construction Group – California, L.P., and Clark Construction Group, LLC filed a statement of

                                  16   non-opposition, pursuant to Civil L.R. 7-3(b). Dkt. No. 32. Accordingly, the Court GRANTS the

                                  17   motion to remand. The Court ORDERS this case REMANDED to the California Superior Court

                                  18   for Alameda County. The Clerk is directed to remand and close the case.

                                  19          IT IS SO ORDERED.

                                  20   Dated: 10/29/2020

                                  21                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                  22                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
